Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application JP2007-135381 filed on 7/11/17.  It is noted that Applicant has filed a certified copy of the applications as required by 35 U.S.C. 119(b).

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments or clarifications to place application in a condition for allowance.  Possible considerations would be to incorporate some of the allowable subject matter directed towards correcting distance calculation errors by comparing sensing data with an estimation value estimated that occurred by an interference by detecting the presence or absence of occurrence of the error, or including detecting error occurrence according to a match between a real/color image of the object to which the correction has been applied and a mirror image of the object to which the correction has been applied and projected on the specular reflector.  Furthermore, adding a limitation directed towards color image analysis incorporated into image correction is disclosed in LIM (Pub. No:  US 

35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-12 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-12, a sensor unit configured to irradiate an object with light is considered to read on Fig. 6 sensor unit 100; a distance calculation unit configured to calculate a distance to the object is considered to read on Fig. 7 unit 300; a correction unit configured to correct is considered to read on Fig. 7 unit 310; an irradiation unit configured to emit the light is considered to read on Fig. 6 unit 102; a light receiving unit configured to receive the reflected light is considered to read on Fig. 6 unit 104;  a phase difference calculation unit configured to calculate a phase difference is considered to read on Fig. 6 unit 110; a color sensor unit configured to acquire a color image is considered to read on Fig 6 imaging unit 120 (page 18 line 5 of the specification); a determination unit configured to determine is considered to read on Fig. 7 unit 320.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al. (Pub. No:  US 2013-0002823) in view of MEINHERZ et al. (Pub. No.: US 2016-0124089).

As per Claim 1 LIM discloses An imaging device comprising (Figs. 1-3 [0039]): 
a sensor unit configured to irradiate an object with light and detect the light reflected by the object (Figs. 1-3 bundled sensor unit in 100 – reflector 120, sensor 130, emitter 110 [0039] – object 202 of Fig. 2 [0049]); 
a distance calculation unit configured to calculate a distance to the object on a basis of sensing data of the sensor unit (Figs. 1-3 bundled sensor unit in 100, 200 incorporates the distance calculation – reflector 120, sensor 130, emitter 110 [0039] – distance [0047-0051]); 
a specular reflector located on an opposite side of the sensor unit across the object (Fig 2 for 200 - second reflector 222 – across from 202 object – and an opposite side of sensor 230 [0074-0079]); 
the sensor unit toward the object (Fig. 2  230 from light 210 and first reflector 221 [0077-0078]) and the light following a second path from the sensor unit, reflected by the specular reflector, and going toward the object (Fig 2 light path 211 going towards the object 202 reflected from 222 [0075-0078])
LIM does not disclose but MEINHERZ discloses a correction unit configured to correct an error included in the calculated distance, the error being caused by an interference between the light following a first path (Figs. 1A, 2-3 corrected and determined by TOF 202 – error correction for the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a correction unit configured to correct an error included in the calculated distance, the error being caused by an interference between the light following a first path taught by MEINHERZ into the system of LIM and because of the benefit taught by MEINHERZ to disclose the ability to correct and detect calculated distance errors in a time of flight scheme imaging system with attention to interference errors that could cause potential measurement issues and compromise accuracy whereby LIM is directed towards a time of flight scheme imaging system concerned with distance measurements and would benefit from teaching to compensate for errors and improve measurement accuracy.

As per Claim 3 LIM discloses An imaging device comprising (See said analysis for Claim 1): 
a sensor unit configured to irradiate an object with light and detect the light reflected by the object (See said analysis for Claim 1); 
a distance calculation unit configured to calculate a distance to the object on a basis of sensing data of the sensor unit (See said analysis for Claim 1); 
the sensor unit toward the object and the light following a second path from the sensor unit (See said analysis for Claim 1), reflected by a specular reflector located on an opposite side of the sensor unit across the object (See said analysis for Claim 1), and going toward the object (See said analysis for Claim 1).
LIM does not disclose but MEINHERZ discloses a correction unit configured to correct an error included in the calculated distance, the error being caused by an interference between the light following a first path (See said analysis for Claim 1)

As per Claim 4 LIM discloses The imaging device according to claim 1, wherein 
the sensor unit includes an irradiation unit configured to emit the light (Figs. 1, 7 emitter 110 [0039] is the bundled sensor unit in 100 [0038-0040] - emit the IR light step [0113]), a light receiving unit configured to receive the reflected light (Fig. 1 sensor 130 to detect receive the light reflected [0049]),
 and a phase difference calculation unit configured to calculate a phase difference between the emitted light and the received light, and the distance calculation unit calculates the distance on a basis of the phase difference (Figs. 2 4 7-9 – units performed by TOF 202 - offset errors to correct the distance measurements due to phase shift difference [Abstract] [0039] difference between emitted and received reflected [0082-0083]) (The motivation that applied in Claim 1 applies equally to Claim 4).

As per Claim 6 LIM discloses The imaging device according to claim 1, further comprising 
LIM does not disclose but MEINHERZ discloses a determination unit configured to determine presence or absence of occurrence of the error by the interference (Figs. 10-13 – determined by TOF 202 – proportion / scale of offset correction factor amount is indication of overall absence or presence of notable error [0059-0060] [0086] – interference factor possible temperature, dynamic ranges, other environmental issues [Abstract] [0040][0061]) (The motivation that applied in Claim 1 applies equally to Claim 6).

As per Claim 12 LIM discloses An imaging device comprising (See said analysis for Claim 1): 
a sensor unit configured to irradiate an object with light and detect the light reflected by the object (See said analysis for Claim 1); 
a distance calculation unit configured to calculate a distance to the object on a basis of sensing data of the sensor unit (See said analysis for Claim 1); 
the sensor unit toward the object and the light following a second path from the sensor unit (See said analysis for Claim 1), reflected by a specular reflector located on an opposite side of the sensor unit across the object (See said analysis for Claim 1), and going toward the object (See said analysis for Claim 1)
LIM does not disclose but MEINHERZ discloses a monitoring device having an imaging device mounted (Fig. 2 202 TOF imaging device [0039] is mounted as part of the vehicle safety monitoring system [0063] [0050] [0057]); a correction unit configured to correct an error included in the calculated distance, the error being caused by an interference between the light following a first path (See said analysis for Claim 1) (The motivation that applied in Claim 1 applies equally to Claim 12)

Claims 2, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al. (Pub. No:  US 2013-0002823) in view of MEINHERZ et al. (Pub. No.: US Claims 1, 3-4, 6, 12, and further in view of NAGURA et al. (Pub. No.: US 2017-0261311).

As per Claim 2 LIM discloses The imaging device according to claim 1, further comprising 
LIM and MEINHERZ do not disclose but NAGURA discloses a fixing member that fixes a distance between the sensor unit and the specular reflector (Figs. 1-2 reflection 20 may be fixed set at a distance via a movable portion with regards to the fixed portion of the sensor unit 10 [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a fixing member that fixes a distance between the sensor unit and the specular reflector taught by NAGURA into the system of LIM and MEINHERZ because of the benefit taught by NAGURA to disclose the specific ability and mechanism to alter a distance between a sensor and reflector whereby LIM and MEINHERZ utilize sensors and reflections and rely on distance calculations and measurements and would benefit from the ability to change and set said distances as an additional functional feature.

As per Claim 9 LIM discloses The imaging device according to claim 1, wherein 
LIM and MEINHERZ do not disclose but NAGURA discloses the specular reflector is provided with a marker having a non-glossy surface (Fig. 8 reflector 20 has non-glossy marker grating 21 [0059-0061]) (The motivation that applied in Claim 2 applies equally to Claim 9).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al. (Pub. No:  US 2013-0002823) in view of MEINHERZ et al. (Pub. No.: US 2016-0124089), as applied in Claims 1, 3-4, 6, 12, and further in view of SUHAMI (Pub. No.: US 2015-0033647).

As per Claim 11 LIM discloses The imaging device according to claim 1, further comprising 
a specular reflector sensor unit (Fig. 2 unit sensing reflecting 222 [0075])
LIM and MEINHERZ do not disclose but SUHAMI discloses a sensor unit configured to measure a distance to the reflector (sensor unit 108E to measure distance reflectors 108U [0062]).
a sensor unit configured to measure a distance to the reflector taught by SUHAMI into the system of LIM and MEINHERZ because of the benefit taught by SUHAMI to disclose the ability to determine the distance from reflector to sensor as both LIM and MEINHERZ are concerned with object distance and would benefit from the additional parameter that could factor in arriving at better processing and functionalities.



Allowable Subject Matter
Claims 5, 7-8, 10 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5, 7-8, 10 is/are allowed.  The following is an examiner’s statement of reasons for allowance:

As per Claim 5 the prior art of record either alone or in reasonable combination fails to teach or suggest “The imaging device according to claim 1, wherein the correction unit corrects the error by comparing the sensing data of the sensor unit with an estimation value estimated to occur by the interference" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 7 the prior art of record either alone or in reasonable combination fails to teach or suggest “The imaging device according to claim 6, wherein the determination unit determines the presence or absence of occurrence of the error according to presence or absence of match between a real image of the object to which the correction has been applied and a mirror image of the object to which the correction has been applied and projected on the specular reflector" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “The imaging device according to claim 7, further comprising a color sensor unit configured to acquire a color image of the object, wherein the determination unit determines presence or absence of the error by comparing a color image of the real image of the object with a color image of the mirror image" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 10 the prior art of record either alone or in reasonable combination fails to teach or suggest “The imaging device according to claim 9, wherein the marker includes three or more marker portions provided spaced from one another" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

For Claims 5, 7-8, 10, the closest prior art of record LIM et al. (Pub. No:  US 2013-0002823), alone or in a reasonable combination with additional prior art, does not teach correcting distance calculation errors by comparing sensing data with an estimation value estimated that occurred by an interference by detecting the presence or absence of occurrence of the error, or detecting error occurrence according to a match between a real/color image of the object to which the correction has been applied and a mirror image of the object to which the correction has been applied and projected on the specular reflector, as well as does not teach a reflector marker that includes three or more marker portions provided spaced from one another.  LIM only teaches a sensor unit that irradiates an object with light and detects the light reflected by the object as well as calculating a distance to the object on a basis of sensing data of the sensor unit and a specular reflector located on an opposite side of the sensor unit across the object, and sensor unit toward the object and the light following a second path 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481